Title: To James Madison from DeWitt Clinton, 7 August 1806
From: Clinton, DeWitt
To: Madison, James



Sir
NewYork 7 August 1806

In defiance of every persuasion, the Tunisians here have peremptorily refused to proceed to Boston and to join their Embassador: They wish to be furnished with a passage to France or England with a view of Soliciting the protection of the Ottoman Minister there and they Say that they are confident if they proceed to Tunis they will Suffer death.  They are now in debt upwards of 150 Dollars and I presume that the Govt. will consider themselves bound to satisfy such demands.
A special messenger sent on by the Minister has returned with their definitive refusal.  Our State laws do not authorize any remedy further than ordering them out of the City as Vagrants or Paupers which would be totally inefficient and I very much question the policy or humanity of coercion even if it was legal.
I have written to Mr Cathcart & have informed him of this communication.
It is of some importance to the landlord of the Tunisians to know the intentions of the Govt. with regard to their future expences & I will thank you to inform me on the Subject of those already incurred.  I shall immediately make any advances you may direct Humble I herein
